DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed November 24, 2021 is acknowledged.
Claims 1, 7, 10, 14, 16, 19-20 and 28 are pending and, together with new claims 132-136, are being examined on the merits. The other pending claims remain withdrawn.

Response to Arguments
Applicant’s arguments filed on November 24, 2021 have been fully considered.
All of the previously made objections and rejections are withdrawn in view of 
Applicant’s arguments, and amendments to the claims and specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 7, 10, 14, 16, 19-20, 28 and 132-136 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitation “sequencing only the part of said one or more immobilized nucleic acid molecules comprising said nucleic acid modification”. As noted below in conjunction with the 35 USC § 112(b) rejections, the meaning of this limitation is unclear. To the extent that the limitation is intended to mean that only the modified nucleotide(s) is/are sequenced, the specification does not describe such an embodiment or provide any teaching that would reasonably convey to the ordinary artisan the inventor was in possession of the claimed invention at the time the application was filed. Consequently, that limitation, if construed as noted above, is new matter.

Claims 7, 10, 14, 16, 19-20, 28 and 132-136 depend directly or indirectly from claim 1, and consequently incorporate the new matter of claim 1. 


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 10, 14, 16, 19-20, 28 and 132-136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “sequencing only the part of said one or more immobilized nucleic acid molecules comprising said nucleic acid modification”. This limitation is unclear. Specifically, it is unclear if this limitation is intended to mean that only the modified nucleotide(s) of each modified nucleic acid molecule is/are sequenced. In the alternative, it could be intended to mean that the plurality of immobilized nucleic acids can be divided into a subgroup with adapters and a subgroup without adapters, and only the subgroup (i.e., the part) with adapters is sequenced. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

	Claims 7, 10, 14, 16, 19-20, 28 and 132-136 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

	Claim 16 recites the limitation “whereby the sequences obtained prior to and subsequent to said contacting … can be compared”. The meaning of “can be compared” is not be able to be compared? Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 7, 10, 14, 19, 132-133 and 135 are rejected under 35 U.S.C. 103 as being unpatentable over Brown1 (WO 2015/119941) in view of Jones (US Patent App. Pub. No. 2003/0044784).

Regarding independent claim 1, Brown teaches …
A method for detecting a nucleic acid modification, the method comprising: (para. 3: “contacting the nucleic acid library with a nucleic acid modifying moiety that modifies said nontarget sequence; and sequencing [i.e., detecting] said nucleic acid library using a sequencing approach that requires [adapter regions] spanning a target sequence”);
i. contacting one or more nucleic acid molecules immobilized on a solid support (immobilized nucleic acid molecules) with an agent capable of inducing a nucleic acid modification (para. 3: “contacting the nucleic acid library with a nucleic acid modifying moiety … in some aspects, the NGS sequencing platform comprises at least one of a solid platform”; para. 3: “at least one nucleic acid of said library is bound to a next generation sequencing platform”; para. 24: “at least one constituent is bound to an NGS sequencing platform such as a solid platform”; see also para. 74 and 82-85, e.g.);
and ii. sequencing at least part of said one or more immobilized nucleic acid molecules using a primer specifically binding to a primer binding site, said part comprising said nucleic acid modification (para. 3: “sequencing said nucleic acid library using a sequencing approach that requires [adapter regions] spanning a target sequence”; para. 23: “a plurality of nucleic acid molecules, each molecule comprising a first conserved region, a target region and a second 
wherein said one or more immobilized nucleic acid molecules that are contacted with said agent comprise an adapter comprising said primer binding site (para. 23: “a plurality of nucleic acid molecules, each molecule comprising a first conserved region, a target region and a second conserved region … wherein the first [and second] conserved region[s] comprises nucleic acid sequence that is added to facilitate NGS sequencing efforts [i.e., adapters]”; para. 66, Fig. 3A: “a library comprising nucleic acids having universal adapter sequences”; para. 66, Fig. 3C: “primers … binding the universal adapters are contacted to the library”; see also para. 74 and 82-85, e.g.).

Regarding the limitations requiring that only the part of said one or more immobilized nucleic acids molecules comprising said nucleic acid modification is sequenced, attaching an adapter only to the immobilized nucleic acid molecules having the nucleic acid modification, and wherein the immobilized nucleic acid molecules that do not have the nucleic acid modification also do not comprise an adapter, Jones teaches these limitations. Specifically, Jones in Fig. 1 teaches a double stranded nucleic acid that is attached to a support, the double stranded nucleic acid is treated with FokI, thus generating a modification (i.e., 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the Brown method by incorporating the selective adapter ligation step of Jones. Brown teaches detecting a subgroup of sequences in a mixture of more abundant sequences. Jones teaches selectively attaching adapters to modified nucleic acids. The ordinary artisan would have been motivated to incorporate the selective adapter ligation step of Jones into the Brown method in order to increase the efficiency and decrease the cost of the Brown method, as only the desired nucleic acid acids would be sequenced. The ordinary artisan would have had an expectation of success as creating adapter-ligated nucleic acid libraries is well-known in the art.

Regarding claims 7, 10, 14 and 19, Brown additionally teaches wherein said nucleic acid modification is a strand break (para. 53), as recited in claim 7, wherein said agent comprises an enzyme (para. 36: “Cas9”), as recited in claim 10, wherein the targeted nuclease complex comprises CRISPR-Cas (para. 36), as recited in claim 14, and wherein said one or more immobilized nucleic acid molecules are incubated with a plurality of target nuclease complexes (Example 2, paras. 75-76), as recited in claim 19.

Regarding dependent claim 132, Brown additionally teaches wherein said nucleic acid is RNA or DNA (para. 22: “DNA library preparation”; para. 87: “library is generated from an RNA 

Regarding dependent claims 133 and 135, Brown additionally teaches wherein said strand break is a double strand break (para. 53), as recited in claim 133, and wherein said enzyme comprises a nuclease (para. 53) and/or wherein said agent comprises a targeted nuclease complex (para. 36: “CRISPR/Cas9”), as recited in claim 135.

Claims 20, 28 and 136 are rejected under 35 U.S.C. 103 as being unpatentable over Brown2 (WO 2015/119941) and Jones (US Patent App. Pub. No. 2003/0044784), as applied to claim 1 above, and further in view of Deciu3 (US Patent App. Pub. No. 2013/0288244).

Regarding dependent claim 20, Brown teaches wherein the nucleic acid molecules are attached to said solid support via a chemical linker (e.g., para. 50, biotin, streptavidin), and Deciu teaches wherein the method further comprises amplifying said one or more immobilized 
Regarding the limitation “wherein said solid support comprises a plurality of chemical or protein moieties and wherein the one or more nucleic acid molecules are flanked by a first and a second adapter, wherein at least one of said adapters comprises a chemical or protein moiety capable of binding to said chemical or protein moieties of said solid support, and wherein the method further comprises, prior to said contacting step, allowing one or more of the nucleic acid molecules to bind to said solid support, Brown teaches a solid support comprising a plurality of chemical moieties (para. 50), and nucleic acid molecules flanked by adapters (paras. 23, 66), and Deciu teaches wherein at least one adapter comprises a chemical moiety capable of binding a chemical moiety on the solid support (para. 359).

Regarding dependent claim 28, Deciu teaches wherein the one more immobilized nucleic acid molecules comprise a unique molecular identifier (e.g., para. 283), and wherein said UMI is DNA (e.g. para. 283).

Regarding dependent claim 136, Deciu teaches wherein said amplifying comprises bridge amplification (e.g., para. 1160).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the method of Brown plus Jones, discussed above, to incorporate a UMI into the immobilized nucleic acid, as taught by Deciu. Brown teaches the need for minimizing 
It also would have been prima facie obvious to further incorporate the amplification, and specifically the bridge amplification, of the immobilized nucleic acid molecules, as taught by Deciu. Brown teaches the need for detecting rare sequences (e.g., single-copy sequence) in a mixture of more abundant sequences (e.g., multi-copy and repetitive sequences) (para. 27). Deciu teaches bridge amplification for immobilized sequences, and the ordinary artisan understands that bridge amplification creates clusters of DNA amplicons. Therefore, the ordinary artisan would have been motivated to incorporate the Deciu bridge amplification into the Brown method in order to increase the number of molecules with rare sequences in the reaction mixture, and to cluster them together to aid in sequencing. The ordinary artisan would have had an expectation of success as such manipulations are well-known in the art.

Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Brown4 (WO 2015/119941) and Jones (US Patent App. Pub. No. 2003/0044784), as applied to claims 1, 7 and 133 above, and further in view of Puzio (US Patent App. Pub. No. 2011/0173715).

Regarding dependent claim 134, Brown additionally teaches wherein said nucleic acid is double stranded (para. 22), and Puzio teaches wherein said nucleic acid modification is a nick (para. 248) and said method further comprises contacting said one or more immobilized nucleic acid molecules with a S1 nuclease subsequent to said contacting with an agent capable of inducing a nick (para. 248).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the method of Brown plus Jones, discussed above, to incorporate a nucleic acid modified according to the method Puzio. Brown teaches generating double stranded nucleic acid breaks using, e.g., CRIPSR/Cas9 complexes (paras. 36, 53). It would have been obvious for the ordinary artisan to try the Puzio method of nicking followed by S1 nuclease treatment, as doing so is also known in the art to create double stranded breaks. The ordinary artisan would have been motivated to do so to optimize the assay as needed, and would have had an expectation of success as Brown does not limit how the nucleic acids are modified.

Prior Art
Claim 16 is free of the art.




Conclusion
Claims 1, 7, 10, 14, 16, 19-20, 28 and 132-136 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                           
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Brown was cited in the Information Disclosure Statement submitted February 17, 2020.
        2 Brown was cited in the Information Disclosure Statement submitted February 17, 2020.
        3 Deciu was cited in the PTO-892 Notice of References Cited mailed August 27, 2021.
        4 Brown was cited in the Information Disclosure Statement submitted February 17, 2020.